 Case 8:17-cv-01898-CJC-GJS Document 233 Filed 07/30/19 Page 1 of 3 Page ID #:3532




1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
                                SOUTHERN DIVISION
10
       NAK KIM CHHOEUN, et al.,                     Case No. 8:17-cv-01898-CJC (GJSx)
11
12                          Petitioners,
13              v.                                  STIPULATED ORDER
14
       DAVID MARIN, Field Office
15     Director, Los Angeles Field Office,
16     United States Immigration and
       Customs Enforcement, et al.,
17
18                          Respondents.
19
20         Having considered the parties’ Stipulation on Declarations Submitted by
21   Class Counsel, Dkt. 232, the Court finds good cause to grant the stipulated requests
22   therein.
23         The following declarations submitted by class counsel in this litigation
24   (“Excluded Declarations”) shall be deemed stricken from the record and
25   withdrawn from future use or consideration in any pleading or argument before
26   this Court:
27         1.        Decl. of Jessica Castellanos, Asian Americans Advancing Justice –
28                   Los Angeles (“AAAJ-LA”), ECF No. 28-01 (Dec. 12, 2017);


                                                1
 Case 8:17-cv-01898-CJC-GJS Document 233 Filed 07/30/19 Page 2 of 3 Page ID #:3533




1          2.      Decl. of Martha Ruch, AAAJ-LA, ECF No. 28-16 (Dec. 12, 2017);
2          3.      Decl. of Martha Ruch, AAAJ-LA, ECF No. 86-02 (Mar. 2, 2018);
3          4.      Decl. of Jessica Castellanos, AAAJ-LA, ECF No. 92-01 (Mar. 19,
4                  2018);
5          5.      Decl. of Melanie Chun-Yu Kim, AAAJ-LA, 92-08 (Mar. 19, 2018);
6          6.      Decl. of Jenny Zhao, Asian Americans Advance Justice – Asian Law
7                  Caucus (“AAAJ-ALC”), ECF No. 117-12 (Apr. 9, 2018); and
8          7.      Decl. of Kevin Chun Hoi Lo, AAAJ-ALC, ECF No. 127-01 (May 21,
9                  2018).
10         The parties will not cite to or otherwise rely on the Excluded Declarations,
11   including as proof of the facts submitted therein, in any future pleading or
12   argument before this Court. Petitioners also will not rely on an order of the Court
13   to establish such facts to the extent an order relied exclusively on a fact asserted in
14   an Excluded Declaration for a factual proposition.
15
           Nothing in this Order shall prevent Petitioners from seeking to submit into
16
     evidence documents that were included as exhibits to any of the Excluded
17
     Declarations, if such documents are admissible, introduced into evidence through
18
     other declarants, or to otherwise establish the same factual matters contained in
19
     Excluded Declarations through other means.
20
           Petitioners shall not submit additional fact declarations from any class
21
     counsel who submitted the Excluded Declarations or otherwise seek to have them
22
23   offer testimony in support of the underlying claims at issue in this litigation, with

24   the exception of Anoop Prasad. Nothing in this order shall prevent Petitioners’

25   counsel from testifying, whether via declaration or in person, for the purpose of:
26         a. introducing copies of documents, such as copies of materials produced
27              during discovery, deposition transcripts, and other exhibits; or
28


                                                2
 Case 8:17-cv-01898-CJC-GJS Document 233 Filed 07/30/19 Page 3 of 3 Page ID #:3534




1        b. matters relating to discovery, procedural matters, post-judgment motions,
2             ancillary matters (such as motions in support of requests for costs or fees,
3             and requests for appointment as class counsel), or otherwise so long as
4             the statements are not being offered as substantive proof of facts in
5             support of the merits of Petitioners’ claims.
6        IT IS SO ORDERED.
7
8
     DATED:      July 30, 2019             ______________________________
9                                          CORMAC J. CARNEY
10                                         UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              3
